Order filed March 24, 2022




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-21-00274-CV
                                    ____________

                         IN THE INTEREST OF E.M.S.


                    On Appeal from the 300th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 43370

                                    ORDER

      The clerk’s record was filed May 25, 2021. A supplement clerk’s record was
filed June 3, 2021. Our review has determined that relevant items have been
omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The record does not
contain:

           • The plea to the jurisdiction filed April 13, 2021, by appellant; and

           • An order or judgment signed by the trial court on November 16, 2021.

      The Brazoria County District Clerk is directed to file a supplemental clerk’s
record on or before April 4, 2022, containing the two items set forth above.
      If the omitted item(s) is not part of the case file, the district clerk is directed
to file a supplemental clerk’s record containing a certified statement that the
omitted item(s) is not a part of the case file.



                                  PER CURIAM



Panel Consists of Justices Wise, Poissant and Wilson.